Citation Nr: 0825011	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-33 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss, right 
ear.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The veteran served on active duty from February 1952 to 
November 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decisions by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in April 2006, a 
statement of the case was issued in October 2006, and a 
substantive appeal was received in October 2006.   

The Board notes that the veteran also disagreed with the RO's 
denial of his service connection claim for tinnitus.  
However, the RO subsequently issued a September 2006 rating 
decision in which it granted service connection for tinnitus.  
As this constitutes a full grant of the claim in regards to 
tinnitus, the issue is not within the Board's jurisdiction.


FINDINGS OF FACT

1.  The veteran does not have hearing loss (as defined by 38 
C.F.R. § 3.385) in his right ear.

2.  An unappealed RO decision in March 2003 denied the 
veteran's claim for service connection for PTSD.    

3.  The evidence received since the March 2003 RO decision 
raises a reasonable possibility of substantiating the claim.  

4.  The veteran's DD Form 214 reflects that he served in 
Korea during the Korean conflict and was awarded the Combat 
Infantryman Badge.

5.  During the course of the present appeal, there was 
medical evidence that the veteran suffered from PTSD related 
to his active duty service.  


CONCLUSIONS OF LAW

1. Right ear hearing loss was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to have been incurred in or aggravated by such service. 38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2007).

2.  The March 2003 rating decision that denied a claim for 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002).  

3.  Evidence received since the March 2003 rating decision 
denying service connection for PTSD is new and material; 
accordingly, the claim has been reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).

4.  PTSD was incurred in the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007);  McClain v. Nicholson, 21 Vet.App. 319 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated July 2004 and November 2005. 

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Nonetheless, the Board notes that the RO sent the 
veteran a November 2006 correspondence that fully complied 
with Dingess.  

The Board notes that the RO has been unable to locate the 
veteran's service medical records.  The Board is aware that 
in such a situation it has a heightened duty to assist a 
claimant in developing the veteran's claim.  This duty 
includes the search for alternate medical records, as well as 
a heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 
85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
The Board's analysis of this veteran's claim is undertaken 
with this duty in mind.  

The record reflects, and the Board is satisfied, that the RO 
has made all possible efforts to locate and obtain these 
aforementioned records.  The RO requested the service medical 
records from the National Personnel Records Center (NPRC).  
The NPRC sent the RO a November 2005 correspondence in which 
it stated that the records could not be located, and 
indicated that they were likely destroyed by fire.  The Board 
notes that the appellant has not identified any source of 
additional medical records.  

Moreover, the Board notes that the denial of service 
connection is not based on a lack of service medical records.  
Both claims are denied based on the lack of a current 
disability.  As will be explained below, the veteran's 
hearing impairment is not considered a disability under 38 
C.F.R. § 3.385.  Even if the service medical records 
demonstrated hearing loss, the claim would still have to be 
denied based on the lack of a current disability.  Likewise, 
even if the veteran's service medical records showed a 
diagnosis of PTSD, the claim would still be denied based on 
the fact that his current disability does not meet DSM-IV 
diagnostic criteria for PTSD.

VA has assisted the appellant in obtaining evidence, afforded 
the veteran physical examinations in December 2004, May 2006, 
and July 2006, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the appellant has not contended otherwise.  

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court addressed directives consistent with VCAA 
with regard to new and material evidence.  The Court stated 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants. Because these requirements define particular types 
of evidence, when providing the notice required by the VCAA 
it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of evidence that must be presented.  
This notice obligation does not modify the requirement that 
VA must provide a claimant notice of what is required to 
substantiate each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.

In the present case, the Board observes that the RO furnished 
the appellant with adequate notice letters in July 2004 and 
November 2005.  The July 2004 letter set forth the criteria 
for what evidence constitutes new and material evidence.  The 
November 2005 letter set forth the criteria for entitlement 
to the benefit sought by the appellant.  The Board believes 
that the July 2004 and November 2005 notices constituted 
adequate notice to the appellant.   

Review of the claims file also shows that all duty to assist 
requirements have been met.  As discussed earlier, attempts 
to locate all available records have been undertaken.  
Moreover, the veteran has been afforded VA examinations which 
the Board finds to be fully adequate.

In sum, VA has substantially complied with the notice and 
assistance requirements and the appellant is not prejudiced 
by a decision on the claims at this time.

Service Connection

The issues before the Board involve a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hearing loss and psychoses, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.



Hearing loss
Upon separation from service, the veteran underwent a VA 
examination.  The examination did not include audiometric 
testing.  However, the "whispered voice" recognition test 
indicated normal hearing.  The separation examination did not 
include any complaints or findings of hearing loss.  

The veteran underwent a VA audiometric examination May 2006.  
Right ear pure thresholds at 500 hertz, 1000 hertz, 2000 
hertz, 3000 hertz, and 4000 hertz were measured at 10, 10, 
10, 15, and 25 decibels, respectively.  Left ear pure 
thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, 
and 4000 hertz were measured at 5, 10, 15, 20, and 20 
decibels, respectively.  Word recognition scores were 96 
percent in the right ear and 96 percent in the left ear.

The veteran underwent another VA audiometric examination in 
July 2006.  The examiner stated that she had reviewed the 
veteran's claims file.  The veteran complained that he has 
hearing loss in the right ear that began "years ago."  
Specifically, he stated that he has difficulty understanding 
speech in background noise.  He reported exposure to 
excessive noise while in service (artillery, aircraft 
engines, gunfire) as well as in his civilian occupation as a 
dump truck driver.  Upon audiometric examination, right ear 
pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 
hertz, and 4000 hertz were measured at 25, 15, 15, 25, and 25 
decibels, respectively.  Left ear pure thresholds at 500 
hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz 
were measured at 20, 15, 15, 20, and 25 decibels, 
respectively.  Word recognition scores were 100 percent in 
the right ear and 100 percent in the left ear.  Otoscopic 
inspection of the ears revealed clear ear canals and visible 
tympanic membranes.  Puretone threshold testing revealed a 
mild high frequency (above 4000 hertz) sensorineural hearing 
loss, bilaterally.  Acoustic reflexes were present within 
normal limits for both ears.  He was diagnosed with normal 
hearing through 4000 hertz with a mild high frequency 
sensorineural hearing loss in both ears.  The examiner noted 
that his hearing thresholds do not meet the criteria for a 
disability under VA regulations.  

The Board acknowledges that the veteran's hearing is mildly 
impaired.  However, pursuant to 38 C.F.R. § 3.385, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  There is no evidence that 
the veteran's hearing impairment rises to the level of a 
disability pursuant to 38 C.F.R. § 3.385.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for hearing loss, right ear must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).
 
PTSD
The Board notes here that the RO issued a January 2005 rating 
decision in which it reopened the veteran's claim and denied 
it on a de novo basis.  Even if the RO determined that new 
and material evidence was received to reopen the claim, the 
Board is not bound by that determination and must 
nevertheless consider whether new and material evidence has 
been received. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  The appellant has had the opportunity to present 
evidence and argument in support of his appeal.  There is no 
indication that the Board's present review of the claim will 
result in any prejudice to him.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a statement of the case.  38 
C.F.R. § 19.26.  A substantive appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the statement of the case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  The appellant's 
application to reopen his claim was filed after August 29, 
2001 (it was filed in July 2004); consequently, the current 
version of § 3.156 applies.  38 C.F.R. § 3.156(a) (2007) 
provides as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  If new and material evidence has been 
received with respect to a claim that has become final, then 
the claim is reopened and decided on a de novo basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Board notes that this claim was originally denied by the 
RO in March 2003.  The basis for the denial was the fact that 
the veteran had not been diagnosed with PTSD.  The veteran 
filed a timely notice of disagreement in May 2003, and a 
statement of the case was issued in August 2003.  However, a 
substantive appeal was not received within 60 days of the 
mailing of the statement of the case, or within the remainder 
of the 1-year appeal period from the date of mailing of 
notification of the March 2003 rating decision.  The March 
2003 rating decision therefore became final.  38 U.S.C.A. 
§ 7105(c). 

Evidence submitted since the March 2003 decision includes VA 
outpatient treatment records that assess the veteran with 
PTSD and an August 2004 private psychiatric report from Dr. 
W.B.R. that reflects a diagnosis of PTSD.  The Board finds 
that the newly submitted evidence relates to an unestablished 
fact necessary to substantiate the claim; it is neither 
cumulative nor redundant; and it raises a reasonable 
possibility of substantiating the claim.  As such, the Board 
finds that the newly submitted evidence constitutes new and 
material evidence; and the veteran's claim is reopened.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f).  

Post service medical evidence reflects that the veteran 
reported experiencing flashbacks to Korea in April 2001.  He 
was assessed with PTSD although he had not yet gone to a PTSD 
clinic.  VA outpatient treatment records continued to reflect 
that he was assessed with PTSD and depression.  

The veteran was examined by private psychiatrist, Dr. W.B.R. 
in August 2004.  The examiner stated that he interviewed the 
veteran for two hours.  The veteran reported no major mental 
illnesses in his family history.  He stated that his time in 
Korea was spent in active combat in the Korean theatre.  He 
was posted forward of friendly lines and received (and 
returned) direct fire from the enemy.  He recalled a couple 
of stressors in particular.  He stated that he saw children 
seated over booby traps (hoping that American GIs would 
rescue them thus detonating the trap).  He reported seeing 
children and fellow soldiers wounded, dismembered, and 
killed.  The other stressor involved an instance in which an 
incoming artillery round killed four of his comrades and blew 
him some 20-30 yards down a mountain slope, where he laid for 
several hours before being found.  Since returning from 
service, the veteran reported experiencing signs and symptoms 
of combat related PTSD.  Specifically, he reported recurrent 
and intrusive distressing recollections of combat events; 
recurrent dreams of the events; a sense of reliving the 
events; and intense psychological distress at exposure to 
internal and external cues.  He also reported persistent 
avoidance of stimuli associated with combat experiences 
including: efforts to avoid thoughts, feelings, or 
conversations associated with combat; efforts to avoid 
activities, places, and people that arouse recollections of 
combat; marked diminished participation in significant events 
due to crowd avoidance; feelings of detachment and 
estrangement from others; restricted range of affects; 
difficulties with close family relationships; and persistent 
symptoms of increased arousal manifested by difficulties 
falling asleep and staying asleep; irritability and outbursts 
of anger; difficulty concentrating; hypervigilance; and 
exaggerated startle responses.  Dr. W.B.R. stated that the 
veteran has had considerable impairment in his ability to 
establish and maintain effective or favorable relationships.  
Family interactions at holidays and special occasions have 
been unbearable to him because of the disabling anxiety he 
would feel in crowds of people.  

Upon examination, the veteran was alert and oriented times 
four.  He was notably anxious in conversation and behavior.  
He was cooperative, but distracted.  His speech was clear and 
of normal tone, with slightly decreased rate and volume.  His 
affect was restricted and anxious with dysthymic tones.  
Attention and concentration were impaired but functional.  
Remote memory was good.  Immediate recall was impaired, but 
functional with spouse assistance.  He denied homicidal and 
suicidal ideation.  He is plagued with intrusive thoughts of 
the war and being threatened.  Thought process and 
perceptions were linear and clear.  Judgment and insight were 
fair.  He was diagnosed with PTSD and assessed a Global 
Assessment of Functioning (GAF) score of 55.  

In October 2004, a VA outpatient PTSD screen was positive.  
The veteran underwent a VA examination in December 2004.  The 
examiner noted that the veteran's wife wrote a letter in 
August 2002 in which she stated that she thought the veteran 
had PTSD.  The veteran reported occasionally having dreams 
which wake him up at night.  He reported that they are 
brought on if he watches war movies or news about military 
combat.  He stated that he gets along well with his family.  
He reported that while serving in the military, a round hit 
near him and killed the platoon sergeant and three others 
around him.  It blew the veteran off the mountain (which 
injured his back, right hip and right knee; and left him 
unconscious).  Post military stressors include the death of 
his mother.  He has no history of legal troubles; and he 
denied abuse of tobacco, alcohol, or street drugs.  The 
examiner noted that his PTSD symptoms were apparently limited 
to dreams after he watches television about military combat.  
He did not appear to have significant symptoms of PTSD at the 
time of the examination.  

Upon examination, the veteran was neatly dressed and well 
groomed.  He was not hypervigilant.  He was pleasant and 
cooperative.  His mood was euthymic; and his affect was 
appropriate.  His thought processes were not over abundant 
and not under abundant.  There was no difficulty in 
expressing himself.  He reported recurrent thoughts about the 
military in Korea.  There were no grandiose or paranoid 
delusions.  There was no history of hallucinations.  He was 
oriented to person and place.  However, when it came to time, 
he correctly said that it was 2004; but then incorrectly 
stated that it was March.  He gave concrete interpretations 
to proverbs.  He was inaccurate when he tried to do serial 
subtractions of seven from one hundred.  He said that his 
memory was good; but he was unable to remember any of three 
words when asked after five minutes.  He was able to name the 
President and Vice-President; but could not recall the 
governor of Texas.  

The examiner opined that the veteran did not meet the DSM 
criteria for PTSD.  The veteran told the examiner that the 
future looks good; and that he enjoyed being with his family.  
The veteran is retired (the examiner noted that it is 
probably due to physical disabilities).  The veteran felt 
that he is getting better and he had an optimistic view of 
the future.  He was diagnosed with dementia of Alzheimer's 
type, uncomplicated, mild at this time.  His GAF score was 
45.  The examiner opined that the veteran is not competent at 
this time.  

A December 2005 PTSD screen was negative.  Nonetheless, the 
veteran continued to be assessed with "PTSD/Depression - 
stable."

The veteran underwent another VA examination in May 2006.  
The examiner stated that he reviewed the claims file.  He 
noted that the veteran is a combat veteran and that his 
stressors are conceded.  He stated that the veteran appeared 
to be a relatively poor historian due to significant memory 
difficulties.  The veteran did confirm that he does not have 
a history of legal troubles; and he does not abuse drugs or 
alcohol.  He also denied having any behavioral or learning 
disabilities while in school.  He was married and divorced 
before his current marriage of 40 years.  He reported having 
a number of close relationships with family and friends; and 
that he continues to enjoy social events and family 
gatherings.  He likes going fishing with his wife, talking to 
his wife, and visiting relatives.  He reported going to 
church every Sunday; and he denied any significant 
interpersonal difficulties or arguments with others.  He 
denied taking any psychotropic medications; any instances of 
hospitalization; and any suicide attempts.  

Upon examination, the veteran appeared on time; and personal 
hygiene was fair.  He appeared alert; but only minimally 
oriented.  He knew his name; but missed his age by two years.  
He was oriented to place; but thought it was March 1965.  He 
knew the day of the week; but missed the time of day by three 
hours.  He appeared to have significant cognitive deficits.  
Eye contact was fair.  His spontaneous speech was of normal 
tone and rate.  He was generally cooperative in providing 
information; but was limited by deficiencies in memory.  He 
described his mood as "pretty good."  He denied the 
presence of any significant depression.  His affect was 
mildly euthymic; broad in rage; and generally congruent with 
his reported mood.  He denied suicidal or homicidal ideation; 
and auditory or visual hallucinations.  Thought processes 
were generally coherent, although at times tangential.  There 
was no evidence that the veteran was responding to internal 
stimuli.  Insight and judgment appeared poor.  

The examiner opined that given the veteran's memory and 
cognitive impairments, the veteran might require assistance 
in performing activities of daily living.  He opined that the 
veteran is not competent to handle his own finances.  He also 
opined that the veteran does not meet DSM-IV diagnostic 
criteria for PTSD.  He noted that the veteran has been 
diagnosed in the past (by Dr. W.B.R. in August 2004); but 
that at the present time, the veteran denied any significant 
re-experiencing of traumatic combat related events that he 
experienced in Korea.  He endorsed only occasional fleeting 
thoughts that "don't stay with me", and which only occur a 
few times per year.  He denied distressing dreams about these 
events, as well as intense psychological and physiological 
distress upon exposure to cues that remind him of these 
events.  While the veteran reported that he does not enjoy 
watching war movies, he otherwise denied significant 
avoidance of activities, people, places, or conversations 
that arouse recollections of these events.  He reported that 
he continues to enjoy participating in significant 
activities.  He denied feelings of detachment and 
estrangement from others; and he reported that he feels close 
to family members and friends at church.  His range of affect 
was broad and there was no evidence of a sense of 
foreshortened future.  He denied significant sleep 
disturbance; and stated that he generally sleeps eight hours 
per night without waking.  He denied significant irritability 
or outbursts of anger, as well as difficulties with 
concentration, hypervigilance, or an exaggerated startle 
response.  The examiner stated that "while the veteran does 
not meet DSM-IV diagnostic criteria for PTSD or any secondary 
mood disturbance, to include depression, he does appear to 
meet DSM-IV diagnostic criteria for dementia, not otherwise 
specified."  The examiner stated that he administered the 
Neurobehavioral Cognitive Status Examination (COGNISTAT) and 
the Clock Drawing Test.  Overall, the veteran's most severe 
deficits are in the area of memory, visuo-spatial 
construction, and abstract reasoning.  This pattern of 
deficits is consistent with dementia of an Alzheimer's type; 
however, due to the veteran inability to provide a 
significant medical history of brain injury or stroke, other 
contributing sources of etiology cannot be ruled out.  He was 
diagnosed with dementia, not otherwise specified; and 
assessed a GAF of 35.      

The Board notes at this point that the veteran's DD Form 214 
shows that he was awarded the Combat Infantryman Badge, and 
the Board accepts this as indicative that the veteran served 
in combat.  Therefore, the veteran's statements alone are 
sufficient to establish his claimed stressors.  See 38 C.F.R. 
§ 3.304(f).

Review of the claims file from a longitudinal perspective 
leads the Board to conclude that at least for a period during 
this appeal, both VA medical personnel and a private doctor 
were of the opinion that the veteran suffered from PTSD.  The 
August 2004 report by Dr. W.B.R. is quite detailed and 
acknowledges the veteran's Korean conflict stressors.  Dr. 
W.B.R. entered a diagnosis of PTSD.  Such a diagnosis appears 
to have been consistent with VA treatment records during the 
same general period.  Moreover, a subsequent VA outpatient 
PTSD screen in October 2004 was positive.  

However, by the time of a subsequent VA examination in 
December 2004, it appears that medical personnel have not 
been able to enter a diagnosis of PTSD.  The Board notes that 
medical evidence beginning with the December 2004 VA 
examination report shows that the veteran now suffers from 
Alzheimer's disease.  Although the Board is not medically 
trained and is therefore not competent to render medical 
opinions, the Board does take administrative notice of the 
fact that Alzheimer's disease affects one's memory.  It 
appears clear from the reports of VA examinations in December 
2004 and May 2006 that the examiners were unable to diagnose 
PTSD, at least in part, because the veteran was no longer 
plagued by his combat memories.  

It is not clear whether the veteran's PTSD has been merely 
masked by his subsequent Alzheimer's symptomatology, or 
whether the PTSD has in fact resolved.  However, regardless 
of the answer to that medical question, under the 
circumstances of this particular case the Board believes that 
the decision of the United States Court of Appeals for 
Veterans Claims in McClain v. Nicholson, 21 Vet.App. 319 
(2007) is controlling.  In McClain, the Court indicated that 
when a claimant has a disability at the time a claim for VA 
compensation is filed or during the pendency of that claim, 
the claimant may be granted service connection even though 
the disability may have resolved prior to VA's adjudication 
of the claim.  Applying this judicial decision to the present 
appeal, the Board finds that service connection for PTSD is 
warranted.  Questions regarding distinguishing the impairment 
due to PTSD as opposed to impairment due to Alzheimer's 
disease, and the assignment of a disability rating or ratings 
for PTSD and the effective date or dates therefore are 
downstream matters which will be addressed by the RO during 
the course of its implementation of the Board's grant of 
service connection for PTSD.  




ORDER

Entitlement to service connection for right ear hearing loss 
is not warranted.  To this extent, the appeal is denied.  

Entitlement to service connection for PTSD is warranted.  To 
this extent, the appeal is granted.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


